DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 02/03/2022, with respect to the rejection(s) of claim(s) 1, 6-8, 14-16 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically the embodiment shown in figures 11-12 of Zamierowski does not describe “a conduit inserted through the sheath and the conduit interface” as claimed. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Locke, Zamierowski, Ashiya, Lee, Heaton, and Kucklink. Accordingly, this action is second non-final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 8992510 B2, hereinafter Locke') in view of Zamierowski (US 5527293 A).
Regarding Claim 1, Locke discloses an apparatus for connecting a therapy device to a tissue site, the apparatus comprising:
A housing (figure 7, interface body 433) comprising a flange (figure 7, nipple 431, referring figure 7, interface body 433 include nipple 431 which is annular shape and affixes the interface to drape 426, therefore it is considered a flange) and a conduit interface (figure 7, reduced-pressure interface 432);
A conduit (figure 7, delivery conduit 434) inserted through the conduit interface (referring figure 7, delivery conduit 434 inserted through interface 432); and
A fluid conductor (figure 7, drain 436) coupled to conduit (referring figure 7, drain 436 coupled to conduit 434)
Locke does not disclose the apparatus comprising a sheath and the conduit inserted through the sheath and the conduit interface, and the sheath forming a fluid seal around the conduit (col 11 lines 7-8 “The sheath 622 is provided with means for engaging the suction tube 630 in a fluid-tight gripping engagement”).
In the same field of endeavor, Zamierowski teaches a fastening system includes a sheath (figure 18, sheath 622) coupled to the conduit interface (examiner’s annotated figure 18, conduit interface) and the conduit (figure 18, conduit means 610) inserted through the sheath and the conduit interface (referring examiner’s annotated figure 18, conduit means 610 inserted through both sheath 622 and the conduit interface), and the sheath forming a fluid seal around the conduit.

    PNG
    media_image1.png
    286
    840
    media_image1.png
    Greyscale

Zamierowski provides the sheath coupled to the conduit interface and the conduit means inserted through both the conduit interface and the sheath in order to permit tube-securing procedure and enhancing the effectiveness of the vacuum source and minimizing the risk of bacteria entering the wound site along the suction tube (col 11 lines 23-27) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke to incorporate the teachings of Zamierowski and provide a sheath is coupled conduit in order to enhance sealing and minimizing the risk of contamination.
Regarding Claim 6, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath has a wall thickness between about 30 microns and about 50 microns.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke, as modified by Zamierowski, to have a sheath has a wall thickness between about 30 microns and about 50 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke, as modified by Zamierowski, would not operate differently with the claimed thickness and since the sheath is configured to provide a flexible connection for mobility of the fastening system and the suction line (col 7 lines 49-50). Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges ([0061] The sheath 246 may have a wall thickness or film thickness between about 40 microns and about 70 microns. the sheath 246 may have a wall thickness between about 70 microns and about 100 microns)
Regarding Claim 7, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath has a wall thickness is greater than 50 microns.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke, as modified by Zamierowski, to have a sheath has a wall thickness is greater than 50 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke, as modified by Zamierowski, would not operate differently with the claimed thickness and since the sheath is configured to provide a flexible connection for mobility of the fastening system and the suction line (col 7 lines 49-50). Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges ([0061] The sheath 246 may have a wall thickness or film thickness between about 40 microns and about 70 microns. the sheath 246 may have a wall thickness between about 70 microns and about 100 microns) 
Regarding Claim 8, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath has a wall thickness is greater than 100 microns.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke, as modified by Zamierowski, to have a sheath has a wall thickness is greater than 100 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke, as modified by Zamierowski, would not operate differently with the claimed thickness and since the sheath is configured to provide a flexible connection for mobility of the fastening system and the suction line (col 7 lines 49-50). Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges ([0061] The sheath 246 may have a wall thickness or film thickness between about 40 microns and about 70 microns. the sheath 246 may have a wall thickness between about 70 microns and about 100 microns).
Regarding Claim 14, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Locke further discloses the fluid conductor (figure 7, drain 436) comprises a perforated conduit (referring figure 7, drain 436 is illustrated as perforated conduit, and further col 3 lines 48-50, “drain may be inserted at or near the end of the linear wound in order to collect exudates”, The drain must comprise at least one perforation in order to collect exudates).
 Regarding Claim 15, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Locke further discloses the fluid conductor comprises a proximal end coupled to the conduit (referring figure 7, delivery conduit 434 is coupled to the end of drain 438), a distal end (referring figure 7, opposite end of drain not coupled to the conduit 434), and at least one channel between the proximal end and the distal end (referring figure 7, drain 436 comprises at least one channel between the ends, and further col 3 lines 48-50, “drain may be inserted at or near the end of the linear wound in order to collect exudates”, The drain must comprise at least one channel in order to collect exudates through delivery conduit).
Regarding Claim 16, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Locke further discloses the conduit is a tube (col 6 lines 51-52, delivery conduit 134 which consistent element as conduit 434 functions as a drain tube).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of David, and in further view of Ashiya et al (US 5947925 A, hereinafter 'Ashiya').
Regarding Claim 2, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath comprises a flexible polymer film.
Ashiya teaches the device comprises a covering sheath (figure 1, 4) relatively pertinent to problem posed by Applicant of providing flexible protection comprises a flexible polymer film (col 6 lines 40-44, the covering sheath may preferably comprise a film of polymer material).
Ashiya provides the covering sheath comprises the polymer material film in order to provide an appropriate rigidity and an appropriate braking strength (col 6 lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Ashiya and provide the sheath comprises a flexible polymer film in order to provide adequate rigidity and breaking strength.
Regarding Claim 3, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath comprises a polythene film.
Ashiya teaches the device comprises a covering sheath (figure 1, 4) comprises a polythene film (col 6 lines 45-47, film material such as polyethylene).
Ashiya provides the covering sheath comprises the film material such as polyethylene in order to provide an appropriate rigidity and an appropriate braking strength (col 6 lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Ashiya and provide the sheath comprises a polythene film in order to provide adequate rigidity and breaking strength.
Regarding Claim 4, Locke, as modified by Zamierowski, teaches the apparatus according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath comprises a polyurethane film.
Ashiya teaches the device comprises an outer sheath (figure 3, 520) comprises a polyurethane film (col 6 lines 51, film material such as polyurethane).
Ashiya provides the covering sheath comprises the film material such as polyurethane in order to provide an appropriate rigidity and an appropriate braking strength (col 6 lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Ashiya and provide the sheath comprises a polyurethane film in order to provide adequate rigidity and breaking strength.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski, and in further view of Lombardi (US 20170035276 A1).
Regarding Claim 5, Locke, as modified by Zamierowski, teaches the device according to Claim 1.
Both Locke and Zamierowski are silent as to the sheath is a bellows.
Lombardi teaches a device comprising a sheath (figure 16A-B, expandable section 324) relatively pertinent to problem posed by Applicant of providing a compressible and expandable cover is a bellow (figures 16a-b, bellows 335).
Lombardi provides the expandable section comprises the bellows covering a lumen (figure 16a-b, 12) in order to provide an ability to stretch/expand and return to its original length during clinical use ([0097]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Lombardi and provide the bellows sheath in order to provide a flexibility during use.
Claims  9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski, and in further view of Lee et al (US 20170191016 A1, hereinafter 'Lee').
	Regarding Claim 9, Locke, as modified by Zamierowski, teaches the device according to Claim 1.
	Both Locke and Zamierowski are silent as to the sheath has a first length and a second length greater than the first length.
	Lee teaches a device comprising a sheath (figures 1-2, flexible sheath 48) relatively pertinent to problem posed by applicant of covering inner tube has a first length (figure 1, expanded sheath 48) and a second length  greater than the first length.
	Lee provides the flexible sheath that transitions between extended and collapsed state in order to maintain sterility of inner components during valve movement ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Lee and provide the sheath that has a first length and a second length in order to maintain sterility of inner components like conduit during movement of the apparatus.
	Regarding Claim 10, Locke as modified by Zamierowski and Lee, teaches the device according to Claim 9.
	Locke, as modified by Zamierowski, does not teach the sheath is configured to transition between the first length and the second length in response to movement of the housing.
	Lee teaches the sheath is configured to transition between the first length and the second length in response to movement of the housing ([0030] “flexible sheath 48, secured around the valve assembly maintains sterility of inner components during valve movements”)
	Lee provides that sheath that transit between expanded and non-expanded state in response to the movement of the valve assembly in order to maintain sterility of inner component during the valve movement ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke, as modified by Zamierowski, to incorporate the teachings of Lee and provide the sheath that transit between the first length and the second length in response to movement of the housing in order to maintain sterility of inner components like conduit.
Regarding Claim 11, Locke as modified by Zamierowski and Lee, teaches the device according to Claim 9.
The device of Locke, as modified by Zamierowski and Lee, is silent as the first length is between about 5 mm and about 10 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke, as modified by Zamierowski and Lee, to have the first length is between about 5 mm and about 10 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke, as modified by Zamierowski and Lee, would not operate differently with the claimed dimension and since the sheath of Lee comprises a compressed state (figure 2). Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pp. [0063] “The first length 247 of the sheath 246 may be between about 5 mm and about 10 mm”).
Regarding Claim 12, Locke as modified by Zamierowski and Lee, teaches the device according to Claim 9.
The device of Locke, as modified by Zamierowski and Lee, is silent as to the second length is between about 50 mm and about 150 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke, as modified by Zamierowski and Lee, to have the second length is between about 50 mm and about 150 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke, as modified by Zamierowski and lee, would not operate differently with the claimed dimension and since the sheath of Lee is the sheath of Lee comprises a expanded state (figure 1). Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pp. [0063] “The second length 248 may be between about 50 mm and about 150 mm”).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski, and in further view of Heaton et al (US 7651484 B2, hereinafter Heaton)
Regarding Claim 13, Locke, as modified by Zamierowski, teaches the device according to Claim 1.
	Both Locke and Zamierowski does not teach the conduit interface comprises an elbow connector.
	Heaton teaches an apparatus relatively pertinent to problem posed by Applicant of connecting a therapy device to a tissue site comprising a conduit interface (figure 3, conduit housing 62) comprises an elbow connector (col 7 lines 20, the conduit housing is preferably “elbow” shaped)
	Heaton provide the conduit housing is elbow shaped in order to have a low profile configuration (col 7 lines 31) and the low profile configuration improves the reliability of operation and prevents or reduces instances of unintentional fluid ingress into measurement lumens (col 3 lines 12-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit interface of Locke, modified by Zamierowski, to incorporate the teachings of Heaton and provide an elbow connector in order to prevent instances of unintentional fluid ingress into measurement lumens.
Regarding Claim 17, Locke, as modified by Zamierowski, teaches the device according to Claim 1.
	The device of Locke, as modified by Zamierowski, is failed to teach the conduit is a tube having a primary lumen and an ancillary lumen.
	Heaton teaches the conduit (figures 10, delivery tube 80) is a tube having a primary lumen (figure 10, primary lumen 82) and an ancillary lumen (figure 10, ancillary lumens 84 and 86).
	Heaton provides a tube that comprises primary lumen and ancillary lumens in order to insure the continuity of accurate pressure measurement by monitoring of the open or closed state of each of the ancillary lumens while providing negative pressure through the primary lumen (col 3 lines 48-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Locke, as modified by Zamierowski, to incorporate the teachings of Heaton and provide a tube comprising primary lumen and ancillary lumen in order to provide accurate pressure measurements.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Zamierowski, and in further view of Kucklick et al (US 7500947 B2, hereinafter 'Kucklick')
Regarding Claim 18, Locke, as modified by Zamierowski, teaches the device according to Claim 1.
Both Locke and Zamierowski does not teach the conduit interface comprises a lumen having an inner surface and an axis and fins disposed on the inner surface parallel to the axis.
Kucklick teaches a tube  (fig 5, 22) relatively pertinent to problem posed by Applicant of holding a conduit into the conduit interface comprises a lumen (figure 5, central lumen 49) having an inner surface (fig 5, inner surface 38) and an axis (examiner’s annotated figure 5, axis) and fins (figure 5, stiff ribs 41) disposed on the inner surface parallel to the axis (referring figure 5 figure 5, ribs are placed parallel to an axis).
Kucklick provides the stiff ribs to the inner surface of the tube in order to make a tight fit when arthroscope is inserted or hold the arthroscope concentrically in the tube (col 5 lines 56-59). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the inner surface of Locke, as modified by Zamierowski, to incorporate the teachings of Kucklick and provides fins disposed on the inner surface of conduit interface in order to provide tight fit when the conduit is inserted or hold the conduit concentrically in the conduit interface.

    PNG
    media_image2.png
    304
    293
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arnett et al (US 5464390 A) teaches a surgical connector comprising fins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/               Examiner, Art Unit 3781